ORDER

PER CURIAM.
Leo Kent (“Defendant”) appeals from a judgment of a jury verdict finding him guilty of one count of robbery in the first degree, in violation of Section 569.020, RSMo (2000); two counts of assault of a law enforcement officer in the first degree, in violation of Section 565.081; three corresponding counts of armed criminal action (“ACA”), in violation of Section 571.015; and one count of unlawful use of a weapon for shooting from a motor vehicle, in violation of Section 571.030. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).